DETAILED ACTION
Applicant's submission filed on August 12, 2022 in response to Office Action dated May 12, 2022 has been entered. Claims 1-20 re pending in this application.

Response to Amendment
Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of new ground of rejection necessitated due to claim amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 9, 11-12, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gentle (US Patent No. 7,933,391), and further in view of Vuppaladhadiam (US Patent Application Publication No. 2020/0380951).
Regarding claim 1, Gentle teaches a system comprising:
a microprocessor (Fig. 1 item 121); and a computer readable medium (Fig. 1 item 122), coupled with the microprocessor and comprising microprocessor readable and executable instructions that program the microprocessor (col. 2 ll. 12-19) to:
receive a context-based announcement intended for at least one participant of a communication session, wherein the context-based announcement is from a user that is not a participant of the communication session (col. 2 ll. 35-41, col. 2 ll. 62-col. 3 ll. 5, col. 3 ll. 46, col. 3 ll. 57-59 message from user not participant in existing call);
monitor the communication session, to determine a time (time of flash hook) to play the context-based announcement to the at least one intended participant based on a determined context (user interrupting call to receive the message) of the communication session (col. 2 ll. 45-52, col. 3 ll. 8-10, ll. 50-51, ll. 62-65 monitor for hook flash); and
play the context-based announcement to the at least one intended participant at the determined time (col. 3 ll. 12-13, ll. 52-55, ll. 66-67) (col. 1 ll. 66-col. 4 ll. 55 for complete details).
Gentle does not teach playing context-based announcement without instruction from a participant at the determined time.
However, in the similar field of communication, Vuppaladhadiam teaches to monitor the communication session, to determine a time to play the context-based announcement to the at least one intended participant based on a determined context of the communication session, wherein the context-based announcement is played without instruction from a participant; and play the context-based announcement to the at least one intended participant at the determined time (Paragraphs 0019, 0025-0032, Fig.2 steps 224, 226, 242, 244 monitor to detect silence in conversation and issue message to participants without participant intervention).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Gentle to monitor the communication session, to determine a time to play the context-based announcement to the at least one intended participant based on a determined context of the communication session, wherein the context-based announcement is played without instruction from a participant; and play the context-based announcement to the at least one intended participant at the determined time as taught by Vuppaladhadiam in order to facilitate “desired/optimal delivery timing of the corresponding audio information” (Vuppaladhadiam, Paragraph 0020).
Regarding claim 3, Gentle teaches the communication session comprises an audio communication session (col. 2 ll. 33-35). Vuppaladhadiam teaches the communication session comprises an audio communication session (Figs. 1, 3).
Regarding claim 4, Vuppaladhadiam teaches the communication session comprises a video conferencing communication session (Paragraph 0012).
Regarding claim 9, Gentle teaches a method to play a context-based announcement in a communication session, the method comprising:
during the communication session, receiving the context-based announcement intended for at least one participant of the communication session, wherein the context-based announcement is from a user that is not a participant of the communication session (col. 2 ll. 35-41, col. 2 ll. 62-col. 3 ll. 5, col. 3 ll. 46, col. 3 ll. 57-59 message from user not participant in existing call);
monitoring the communication session, to determine a time (time of flash hook) to play the context-based announcement to the at least one intended participant based on a determined context (user interrupting call to receive the message) of the communication session (col. 2 ll. 45-52, col. 3 ll. 8-10, ll. 50-51, ll. 62-63 monitor for hook flash); and
playing the context-based announcement to the at least one intended participant at the determined time (col. 3 ll. 12-13, ll. 52-55, ll. 66-67) (col. 1 ll. 66-col. 4 ll. 55 for complete details).
Gentle does not teach playing context-based announcement without instruction from a participant at the determined time.
However, in the similar field of communication, Vuppaladhadiam teaches to monitor the communication session, to determine a time to play the context-based announcement to the at least one intended participant based on a determined context of the communication session, wherein the context-based announcement is played without instruction from a participant; and play the context-based announcement to the at least one intended participant at the determined time (Paragraphs 0019, 0025-0032, Fig.2 steps 224, 226, 242, 244 monitor to detect silence in conversation and issue message to participants without participant intervention).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Gentle to monitor the communication session, to determine a time to play the context-based announcement to the at least one intended participant based on a determined context of the communication session, wherein the context-based announcement is played without instruction from a participant; and play the context-based announcement to the at least one intended participant at the determined time as taught by Vuppaladhadiam in order to facilitate “desired/optimal delivery timing of the corresponding audio information” (Vuppaladhadiam, Paragraph 0020).
Regarding claim 11, refer to rejections for claim 9 and claim 3.
Regarding claim 12, refer to rejections for claim 9 and claim 4.
Regarding claim 17, Gentle teaches a non-transitory computer-readable medium comprising processor-executable instructions, the processor-executable instructions (col. 4 ll. 16-45) comprising:
instructions configured to receive a context-based announcement intended for at least one participant of an active communication session, wherein the context-based announcement is from a user that is not a participant of the communication session (col. 2 ll. 35-41, col. 2 ll. 62-col. 3 ll. 5, col. 3 ll. 46, col. 3 ll. 57-59 message from user not participant in existing call);
instructions configured to monitor the active communication session, to determine a time (time of flash hook) to play the context-based announcement to the at least one intended participant based on a determined context (user interrupting call to receive the message) of the communication session (col. 2 ll. 45-52, col. 3 ll. 8-10, ll. 50-51, ll. 62-63 monitor for hook flash); and
instructions configured to play the context-based announcement to the at least one intended participant at the determined time (col. 3 ll. 12-13, ll. 52-55, ll. 66-67) (col. 1 ll. 66-col. 4 ll. 55 for complete details).
Gentle does not teach playing context-based announcement without instruction from a participant.
However, in the similar field of communication, Vuppaladhadiam teaches to monitor the communication session, to determine a time to play the context-based announcement to the at least one intended participant based on a determined context of the communication session, wherein the context-based announcement is played without instruction from a participant; and play the context-based announcement to the at least one intended participant at the determined time (Paragraphs 0019, 0025-0032, Fig.2 steps 224, 226, 242, 244 monitor to detect silence in conversation and issue message to participants without participant intervention).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Gentle to monitor the communication session, to determine a time to play the context-based announcement to the at least one intended participant based on a determined context of the communication session, wherein the context-based announcement is played without instruction from a participant; and play the context-based announcement to the at least one intended participant at the determined time as taught by Vuppaladhadiam in order to facilitate “desired/optimal delivery timing of the corresponding audio information” (Vuppaladhadiam, Paragraph 0020).

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jain (US Patent Application Publication No. 2007/0156811), and further in view of Gentle (US Patent No. 7,933,391), and further in view of Vuppaladhadiam (US Patent Application Publication No. 2020/0380951).
Regarding claim 1, Jain teaches a system (Fig. 1) comprising:
a microprocessor; and a computer readable medium, coupled with the microprocessor and comprising microprocessor readable and executable instructions that program the microprocessor (Paragraph 0039) to:
receive a context-based announcement intended for at least one participant of a communication session (Paragraphs 0026-0027 receiving message to be announced during conference);
monitor the communication session, to determine a time to play (time when recipient presses keypad, clicks “Read” button / clicks URL link) the context-based announcement to the at least one intended participant based on a determined context (recipient interrupting current session to receive the message) of the communication session; and play the context-based announcement to the at least one intended participant at the determined time (Paragraphs 0028-0029 monitor for recipient response and play the message announcement) (Paragraphs 0016-0040 for complete description).
Jain does not teach the context-based announcement is from a user that is not a participant of the communication session and playing context-based announcement without instruction from a participant.
However, in the similar field of communication, Gentle teaches to receive a context-based announcement intended for at least one participant of a communication session, wherein the context-based announcement is from a user that is not a participant of the communication session (col. 2 ll. 35-41, col. 2 ll. 62-col. 3 ll. 5, col. 3 ll. 46, col. 3 ll. 57-59 message from user not participant in existing call).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Jain to receive a context-based announcement intended for at least one participant of a communication session, wherein the context-based announcement is from a user that is not a participant of the communication session as taught by Gentle in order to transmit “the recorded audio portion of the emergency message to the first telecommunication terminal during the telecommunication call upon detection of the signal” (col. 1 ll. 53-55).
Jain and Gentle do not teach playing context-based announcement without instruction from a participant.
However, in the similar field of communication, Vuppaladhadiam teaches to monitor the communication session, to determine a time to play the context-based announcement to the at least one intended participant based on a determined context of the communication session, wherein the context-based announcement is played without instruction from a participant; and play the context-based announcement to the at least one intended participant at the determined time (Paragraphs 0019, 0025-0032, Fig.2 steps 224, 226, 242, 244 monitor to detect silence in conversation and issue message to participants without participant intervention).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Jain and Gentle to monitor the communication session, to determine a time to play the context-based announcement to the at least one intended participant based on a determined context of the communication session, wherein the context-based announcement is played without instruction from a participant; and play the context-based announcement to the at least one intended participant at the determined time as taught by Vuppaladhadiam in order to facilitate “desired/optimal delivery timing of the corresponding audio information” (Vuppaladhadiam, Paragraph 0020).
Regarding claim 2, Jain teaches the context-based announcement is played on an audio whisper channel only audible to the at least one intended participant associated with the context-based announcement (Paragraphs 0028, 0032-0033, 0037-0038 whispered to recipient).
Regarding claim 3, Jain teaches the communication session comprises an audio communication session (Paragraph 0026). Gentle teaches the communication session comprises an audio communication session (col. 2 ll. 33-35). Vuppaladhadiam teaches the communication session comprises an audio communication session (Figs. 1, 3).
Regarding claim 4, Jain teaches the communication session comprises a video conferencing communication session (Paragraph 0018 conference participants with audio and video). Vuppaladhadiam teaches the communication session comprises a video conferencing communication session (Paragraph 0012).
Regarding claim 5, Gentle teaches the context-based announcement comprises an emergency notification (col. 2 ll. 33-41, col. 3 ll. 8-13, ll. 57-59, ll. 62-67 deliver emergency message), and Jain teaches the context-based announcement is played immediately (Paragraph 0032 directly whisper message).
Regarding claim 6, Jain teaches to generate a virtual participant to be added to the communication session (Paragraph 0025 message queue for each participant); and playing the context-based announcement via the generated virtual participant (Paragraphs 0027-0028 playing message from recipient queue).
Regarding claim 7, Vuppaladhadiam teaches to monitor the communication session to determine when there is no active speaker speaking in the communication session; and play the context-based announcement when there is no active speaker speaking in the communication session (Paragraphs 0019, 0025-0032, Fig.2 steps 224, 226, 242, 244 monitor to detect silence in conversation and issue message to participants).
Regarding claim 8, Jain teaches to transfer a visual alert associated with the context-based announcement to the at least one intended participant (Fig. 3 item 32); and allow each of the at least one intended participant to select whether or not to play the context-based announcement (Fig. 3 items 34 and 35) (Paragraphs 0028-0029).
Regarding claim 9, Jain teaches a method to play context-based announcement in a communication session, the method comprising:
during the communication session, receiving a context-based announcement for at least one participant of the communication session (Paragraphs 0026-0027 receiving message to be announced during conference);
monitoring the communication session, to determine a time to play (time when recipient presses keypad, clicks “Read” button / clicks URL link) the context-based announcement to the at least one intended participant based on a determined context (recipient interrupting current session to receive the message) of the communication session; and playing the context-based announcement to the at least one intended participant at the determined time (Paragraphs 0028-0029 monitor for recipient response and play the message announcement) (Paragraphs 0016-0040 for complete description).
Jain does not teach the context-based announcement is from a user that is not a participant of the communication session and playing context-based announcement without instruction from a participant.
However, in the similar field of communication, Gentle teaches to receive, during the communication session, the context-based announcement for at least one participant of the communication session, wherein the context-based announcement is from a user that is not a participant of the communication session (col. 2 ll. 35-41, col. 2 ll. 62-col. 3 ll. 5, col. 3 ll. 46, col. 3 ll. 57-59 message from user not participant in existing call).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Jain to receive, during the communication session, the context-based announcement for at least one participant of the communication session, wherein the context-based announcement is from a user that is not a participant of the communication session as taught by Gentle in order to transmit “the recorded audio portion of the emergency message to the first telecommunication terminal during the telecommunication call upon detection of the signal” (col. 1 ll. 53-55).
Jain and Gentle do not teach playing context-based announcement without instruction from a participant.
However, in the similar field of communication, Vuppaladhadiam teaches to monitor the communication session, to determine a time to play the context-based announcement to the at least one intended participant based on a determined context of the communication session, wherein the context-based announcement is played without instruction from a participant; and play the context-based announcement to the at least one intended participant at the determined time (Paragraphs 0019, 0025-0032, Fig.2 steps 224, 226, 242, 244 monitor to detect silence in conversation and issue message to participants without participant intervention).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Jain and Gentle to monitor the communication session, to determine a time to play the context-based announcement to the at least one intended participant based on a determined context of the communication session, wherein the context-based announcement is played without instruction from a participant; and play the context-based announcement to the at least one intended participant at the determined time as taught by Vuppaladhadiam in order to facilitate “desired/optimal delivery timing of the corresponding audio information” (Vuppaladhadiam, Paragraph 0020).
Regarding claim 10, refer to rejections for claim 9 and claim 2.
Regarding claim 11, refer to rejections for claim 9 and claim 3.
Regarding claim 12, refer to rejections for claim 9 and claim 4.
Regarding claim 13, refer to rejections for claim 9 and claim 5.
Regarding claim 14, refer to rejections for claim 9 and claim 6.
Regarding claim 15, refer to rejections for claim 9 and claim 7.
Regarding claim 16, refer to rejections for claim 9 and claim 8.
Regarding claim 17, Jain teaches a non-transitory computer-readable medium comprising processor-executable instructions (Paragraph 0039), the processor-executable instructions comprising:
instructions configured to receive a context-based announcement for at least one participant of an active communication session (Paragraphs 0026-0027 receiving message to be announced during conference);
instructions configured to monitor the active communication session, to determine a time to play (time when recipient presses keypad, clicks “Read” button / clicks URL link) the context-based announcement to the at least one intended participant based on a determined context (recipient interrupting current session to receive the message) of the communication session; and instructions configured to play the context-based announcement to the at least one intended participant at the determined time (Paragraphs 0028-0029 monitor for recipient response and play the message announcement) (Paragraphs 0016-0040 for complete description).
Jain does not teach the context-based announcement is from a user that is not a participant of the communication session and playing context-based announcement without instruction from a participant.
However, in the similar field of communication, Gentle teaches to receive a context-based announcement for at least one participant of an active communication session, wherein the context-based announcement is from a user that is not a participant of the active communication session (col. 2 ll. 35-41, col. 2 ll. 62-col. 3 ll. 5, col. 3 ll. 46, col. 3 ll. 57-59 message from user not participant in existing call).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Jain to receive a context-based announcement for at least one participant of an active communication session, wherein the context-based announcement is from a user that is not a participant of the active communication session as taught by Gentle in order to transmit “the recorded audio portion of the emergency message to the first telecommunication terminal during the telecommunication call upon detection of the signal” (col. 1 ll. 53-55).
Jain and Gentle do not teach playing context-based announcement without instruction from a participant.
However, in the similar field of communication, Vuppaladhadiam teaches to monitor the communication session, to determine a time to play the context-based announcement to the at least one intended participant based on a determined context of the communication session, wherein the context-based announcement is played without instruction from a participant; and play the context-based announcement to the at least one intended participant at the determined time (Paragraphs 0019, 0025-0032, Fig.2 steps 224, 226, 242, 244 monitor to detect silence in conversation and issue message to participants without participant intervention).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Jain and Gentle to monitor the communication session, to determine a time to play the context-based announcement to the at least one intended participant based on a determined context of the communication session, wherein the context-based announcement is played without instruction from a participant; and play the context-based announcement to the at least one intended participant at the determined time as taught by Vuppaladhadiam in order to facilitate “desired/optimal delivery timing of the corresponding audio information” (Vuppaladhadiam, Paragraph 0020).
Regarding claim 18, refer to rejections for claim 17 and claim 2.
Regarding claim 19, refer to rejections for claim 17 and claim 5.
Regarding claim 20, refer to rejections for claim 17 and claim 6.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEMANT PATEL whose telephone number is (571)272-8620. The examiner can normally be reached M-F 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HEMANT PATEL
Primary Examiner
Art Unit 2653



/HEMANT S PATEL/           Primary Examiner, Art Unit 2653